 
Exhibit 10.17
 
 
[logo.jpg]
 
 
 
November 9, 2011


Rob Cain


Dear Rob,


AccessLine Communications Corporation (the “Company”), a wholly owned subsidiary
of Telanetix Inc. (the “Parent”) is pleased to inform you that the Compensation
Committee of the Parent’s Board of Directors has decided to increase your annual
base salary as set forth in that certain letter, dated January 18, 2011, between
the Company and you, from $150,000 to $200,000 less social security
contributions, income tax withholding and any other applicable
deductions.  Otherwise the terms of your employment with the Company will remain
the same.


We very much appreciate the contributions that you have made to the Company so
far and look forward to our continued success together.


Sincerely,




/s/ Douglas N.
Johnson                                                                
Douglas N. Johnson
Chief Executive Officer






ACCEPTED:




/s/ Rob
Cain                                                                November 9,
2011                                                      
Rob
Cain                                                                      Date
 